Title: To James Madison from J. A. P. Poutingon, 2 January 1813 (Abstract)
From: Poutingon, J. A. P.
To: Madison, James


2 January 1813, “Criminal residence,” Washington. Reports having been sent by JM five times to the office of the secretary of war: “and when I go for Justice in that office, I am ordered out by a Clerk.” Repeats his appeals to “Generous James Madison,” seeking a five-minute audience with JM to prove himself. “When I loosed all what I had, I lost the Key, who open the mouth of the Attornies.” “If I was rich, I should not be in goal.… If I was to appears at this Court, I should wait for Justice, but I have nothing to wait, when I am confined only, but because I am a poor.” Requests that JM “order my liberty.”
